Citation Nr: 0637813	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  02-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for grand-mal epilepsy.

2.  Entitlement to service connection for a psychiatric 
disability



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant and veteran



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to June 
1955.  The appellant is the veteran's spouse and legal 
custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), wherein the RO determined that no 
new and material evidence had been received to reopen the 
claims for service connection for a psychiatric disability 
and grand-mal epilepsy, which had been previously denied by 
the Board in an August 1999 decision.  In October 2000, the 
RO received the veteran's petition to reopen his claims for 
service connection for psychiatric disability and grand mal 
epilepsy.  Thereafter, in, September 2005, the Board reopened 
the aforementioned claims and remanded them to the RO for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the veteran's spouse (who is also his 
custodian) responded to a letter from the AMC asking the 
veteran to report pertinent treatment.  She stated that he 
was receiving pertinent treatment from Dr. Rick Murphy, a VA 
contract doctor in Fort Smith, Arkansas.  She asked that 
these records be obtained.  

The veteran's representative has pointed out that these 
records have not been obtained.  VA has a duty to obtain 
them.  38 U.S.C.A. § 5103A(b),(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611, 612-3 (1992) (VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians, 
and if those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record).

Accordingly, this case is remanded for the following:

1.  Take the necessary steps to obtain 
all records of the veteran's treatment 
for a psychiatric disability or epilepsy 
from Dr. Rick Murphy, Fort Smith, 
Arkansas.

2.  Then readjudicate the claims on 
appeal.  If they remain denied issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





